Fourth Court of Appeals
                                 San Antonio, Texas
                                        August 2, 2019

                                     No. 04-19-00340-CR

                                  Veronica HERNANDEZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR6780W
                         Honorable Frank J. Castro, Judge Presiding


                                       ORDER
       On July 6, 2018, appellant was placed on community supervision for a period of three
years. On January 30, 2019, the trial court signed an order amending the conditions of her
community supervision. Appellant now appears to be appealing the trial court’s order amending
the conditions of her community supervision. However, this court does not have jurisdiction to
consider an appeal from an order altering or modifying the conditions of community supervision.
See Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); Quaglia v. State, 906 S.W.2d
112, 113 (Tex. App.—San Antonio 1995, no pet.).

       Accordingly, we ORDER appellant to show cause in writing on or before August 12,
2019 stating why this appeal should not be dismissed for want of jurisdiction.



                                                   ___________________________________
                                                    Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2019.



                                              ___________________________________
                                               KEITH E. HOTTLE,
                                               Clerk of Court